Citation Nr: 0911354	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in Fort 
Harrison, Montana, which denied the Veteran's enrollment in 
the VA medical healthcare system by finding that the veteran 
was not eligible for enrollment at that time since he applied 
for enrollment on or after January 17, 2003, and was assigned 
to priority group 8.

The Veteran was scheduled to appear for a Board hearing in 
June 2008.  In a letter received in May 2008, the veteran 
stated that he would be unable to attend the hearing.  It was 
unclear whether he wanted to reschedule the hearing.  He was 
sent a letter in May 2008 requesting clarification.  However, 
he failed to respond to this letter and his hearing request, 
therefore, is deemed withdrawn.

The Board remanded the veteran's current claim for additional 
development in July 2008.  


FINDING OF FACT

The Veteran meets the income based eligibility requirements 
to qualify him for priority group 7.


CONCLUSION OF LAW

The appellant has met the basic eligibility requirements for 
enrollment in the VA medical healthcare system.  38 C.F.R. § 
17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim for entitlement to basic eligibility for 
enrollment in the VA medical healthcare system has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See, Bernard v. Brown, 4 Vet. App. 384. 393 (1993).
Analysis

The Veteran seeks entitlement to basic eligibility for 
enrollment in the VA medical healthcare system.  He claims 
when he was drafted he was told that he would have access to 
VA healthcare for the rest of his life.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories or 
groups for which a veteran may qualify.  38 C.F.R. § 
17.36(b); see also 38 U.S.C.A. § 1705.  Veterans are placed 
in priority categories whether or not veterans in that 
category are eligible to be enrolled.  A veteran is placed in 
the highest priority category or categories for which he or 
she qualifies.  A veteran is placed in only one priority 
category, except that a veteran placed in priority category 6 
based on a specified disorder or illness is also placed in 
priority category 7 or priority category 8, as applicable, if 
the veteran has previously agreed to pay the applicable co-
payment for all matters not covered by priority category 6.  
38 C.F.R. § 17.36(d)(3).  The order of priority of enrollment 
for VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

The Veteran indicated on his February 2006 and November 2008 
Form 10-10EZs that he did not have any service connected 
disabilities, was not a prisoner of war, was not receiving a 
VA pension, and was not exposed to toxins in the Gulf War, 
agent orange, or radiation.  He was not awarded the Purple 
Heart medal.  There is no evidence that the Veteran is in 
receipt of benefits under 38 U.S.C.A. § 1151, is receiving 
compensation at the 10 percent rating level due to multiple 
noncompensable service connected disabilities, nor has he 
been determined to be catastrophically disabled.  Thus, he 
does not meet the eligibility criteria for priority groups 1 
through 4.  See 38 C.F.R. § 17.36(b)(1)-(4).

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).   Under 38 
U.S.C.A. § 1722, a veteran is considered to be unable to 
defray the expenses of necessary care if he is eligible to 
receive medical assistance under a State plan approved under 
title XIX of the Social Security Act, if he is in receipt of 
pension under section 1521 of title 38, or if his 
attributable income (and net worth) is not greater than the 
amounts set forth in 38 U.S.C.A. § 1722(b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722.

The Veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  The 
record does not show that the veteran has been approved under 
title XIX of the Social Security Act, and he specifically 
denied that he was in receipt of a VA pension.  Regarding the 
third eligibility criteria for priority group 5, the income 
threshold is updated annually.  For 2006, the income 
threshold was $26,903 for a single veteran with no 
dependents, and the income and/or asset threshold for net 
worth development was $80,000; and for 2007, the income 
threshold was $29,900 for a single veteran with no 
dependents, and the income and/or asset threshold for net 
worth development was $80,000.  See VHA Directive 2005-064 
(December 22, 2005).  The Secretary may refuse to make a 
determination that the veteran's attributable income is not 
greater than the threshold if the corpus of the estate is 
such that under all the circumstances it is reasonable that 
some part of the corpus of the estate be consumed for the 
veteran's maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms 
"corpus of the estate" and "net worth" mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  38 
C.F.R. § 3.275(b).

On his February 2006 Form 10-10EZ, the Veteran reported no 
dependents, and listed $127,066 in net worth, consisting of 
cash, stocks, bonds, and other assets, and market value of 
land and buildings minus mortgages and liens, excluding his 
primary home, and on his November 2008 Form 10-10EZ, the 
Veteran reported no dependents, and listed an estimated 
$350,000 in net worth, consisting of cash, stocks, bonds, and 
other assets, and market value of land and buildings minus 
mortgages and liens, excluding his primary home.  Thus, 
because the Veteran's reported net worth of $127,066 and 
$350,000 far exceeds the 2006 and 2007 income and/or asset 
threshold for net worth development of $80,000, he does not 
meet the eligibility criteria for priority group 5.

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2); 38 C.F.R. § 17.36(b)(7).

Because the Veteran's reported net worth of $127,066 in 2006 
and net worth of $350,000 in 2007 far exceeds the 2006 and 
2007 low-income threshold under the geographical income 
limits established by HUD, it was found in the February 2006 
determination that he does not meet the eligibility criteria 
for priority group 7.  However, 38 C.F.R. § 17.36(b)(7) only 
cites the regulations for income, and specifically leaves out 
the regulations regarding the relationship of net worth to 
pension entitlement, 38 C.F.R. § 3.274, and evaluating net 
worth, 38 C.F.R. § 3.275.  Thus, the Board finds that the 
pertinent regulations do not consider net worth in 
determining eligibility for enrollment in priority category 
7.  On his February 2006 Form 10-10EZ, the Veteran reported 
income of $16,548 with non-reimbursed medical expenses of 
$14,835, and on his November 2008 Form 10-10EZ, the Veteran 
reported estimated income of $30,000 with non-reimbursed 
medical expenses of $3,200.  After deduction of these medical 
expenses, which are excluded from income pursuant to 38 
C.F.R. § 3.272(g), the Veteran's income for the year 2006 of 
$1713 falls below the 2006 threshold of $26,903, and his 
income for the year 2007 of $26,800 falls below the 2007 
threshold of $29,900.  Thus, entitlement to basic eligibility 
for enrollment in VA medical healthcare system under Category 
(7) is warranted.  See 38 C.F.R. § 17.36(b)(7).


ORDER

Entitlement to basic eligibility for enrollment in VA medical 
healthcare system is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


